                                         UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                             ASHEVILLE DIVISION
                                                1:19-cv-94-FDW

               JONATHAN ANTHONY LEE TORRES,              )
                                                         )
                                 Plaintiff,              )
                                                         )
               vs.                                       )                       ORDER
                                                         )
               NATHAN BALL, et al.,                      )
                                                         )
                                 Defendants.             )
               __________________________________________)

                       THIS MATTER is before the Court on the Motion to Relieve NCPLS of Appointment,

               (Doc. No. 19). NCPLS’s Motion will be granted and pro se Plaintiff will be responsible for

               conducting discovery on his own behalf pursuant to the deadlines set forth in the Pretrial Order

               and Case Management Plan, (Doc. No. 17).

                       IT IS ORDERED that the Motion to Relieve NCPLS of Appointment, (Doc. No. 19), is

               GRANTED.



Signed: February 3, 2020
